Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-13 are pending.  
Priority
Instant application 17302276, filed 04/29/2021 claims benefit as follows:

    PNG
    media_image1.png
    91
    420
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS(s) received 4/29/2021, 10/12/2021, 12/02/2021, 05/26/2022, 07/29/2022  have been considered unless marked with a strikethrough.
Response to Restriction
In the response received 09/12/2022, Applicant elects claims 7-11 drawn to a vapor deposition reactant with traverse.  After reconsideration, the Group election is withdrawn and claims 1-11 will be examined herein.  The specie election is maintained.  With respect to the specie election, Applicant elects 2,2,6,6-tetramethyl-3,5-heptanedionato with traverse.  There is no argument made for the specie traversal and thus the specie election is made FINAL. 
If the elected specie is not identified in the art then Examiner will expand his search to an additional specie.  The elected specie was not identified in the art.  Examiner expanded his search to alternative species wherein the beta-diketonato ligand is one of the species listed in the ‘157 patent or covered by the genus.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-7638645 (“the ‘645 patent”) in view of US-6258157 (“the ‘157 patent”, made of record on the IDS).
The ‘645 patent teaches W +4 complexes with 4 imidates as ligands.

    PNG
    media_image2.png
    132
    168
    media_image2.png
    Greyscale
 for use in CVD processes.

    PNG
    media_image3.png
    189
    274
    media_image3.png
    Greyscale
.
The ‘645 patent fails to teach diketonate ligands. 
However, the ‘157 patent teaches that beta-diketones can be formed from almost every metal – including tungsten for use in CVD:
(15)   Beta-diketonates are one class of solid compounds that can be formed from almost every metal. Beta-diketonates are known for zinc, cadmium, mercury, aluminum, gallium, indium, thallium, tin, lead, antimony, bismuth, lithium, sodium, potassium, rubidium, cesium, beryllium, magnesium, calcium, strontium, barium, scandium, yttrium, lanthanum, titanium, zirconium, hafnium, vanadium, niobium, tantalum, chromium, molybdenum, tungsten, manganese, technetium, rhenium, iron, ruthenium, osmium, cobalt, rhodium, iridium, nickel, palladium, platinum, copper, silver, cerium, the other rare earth metals and the actinide metals. A thorough review of beta-diketonate compounds was written by A. R. Siedle, in "Comprehensive Coordination Chemistry" (Pergamon Press, Oxford, 1987, vol. 2 chapter 15.4). Almost all of the known beta-diketonate compounds are solids at room temperature, and thus are not very convenient for use as vapor sources for CVD processes.

The purpose of the ‘157 patent is to modify the beta-diketones portion of the molecules to make them better for CVD, the same utility in order to make them better in the CVD process.
The ‘157 patent teaches that 

    PNG
    media_image4.png
    184
    283
    media_image4.png
    Greyscale
.
Thus, the ‘157 patent teaches preferred embodiments containing fluoro groups and with alkyl groups less than 10.  
Thus, the ‘157 patent teaches that such processes are well known such that metal a variety of metal salts work in the synthesis.  For example, the examples show a variety of metals being synthesized from the chloride or other salt forms with the formation of the diketonate complex. (See for example  2-10).  Thus, metals from different groups can all undergo this process, and there is an expectation that different metals can be substituted for one another.
Further, the ‘157 patent teaches synthesis of the ketone anion using a solution in THF and an alkali metal.  For example, example 1 give a method of preparing the ketone anion, which then in the subsequent examples displaced the halide or anionic leaving groups of the metal to arrive at the compound.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case substituting one ligand known to produce a CVD precursor for another would apply – prong B of KSR.  The primary reference teaches amidates and the secondary reference teaches ketonates all for use a metal CVD precursors.  Further, the substitution to the preferred ketonates leads to liquid precursors with good properties. 
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
	One use with CVD, the compounds are in the vapor phase and the liquids are used in CVD process after removing solvents.  In the case of the genus of diketones, the small genus overlaps with tfac, acac and hfac in the same field of endeavor. 
	Thus, the ‘157 patent fails to list tfac, acac or hfac as specific species.
	However it would have been prima facie obvious to one having ordinary skill in the art to arrive at those species because the small genus overlaps with these compounds and these compounds because structurally similar compounds are expected to have similar properties.  In this case, the genus links the compounds as having similar utility and advantages as being liquids.
	
Claim Objection
Claim 2, 5, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusions
	No claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622